Citation Nr: 1619113	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-23 741	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for diabetic peripheral neuropathy of the right lower extremity.  

2.  Entitlement to a disability rating in excess of 40 percent for diabetic peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The claim was subsequently transferred to the RO in New York City, New York.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge seated at the RO.  A transcript of this hearing is of record.  

These issues were previously presented to the Board September 2012, at which time they were remanded for additional development.  


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


